DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/10/2021, with respect to the rejection(s) of claim(s) 1-11, and 17-18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kai et al. in view of Tsutada et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. Patent Publication Number 2013/0208386) in view of Tsutada et al. (U.S. Patent Number 8,779,634).
Regarding Claim 1:
Kai et al. discloses a method for phase controlled energizing of at least one power transformer in an electrical system (Fig. 1, transformer 23) wherein the power transformer is connected to a circuit breaker (Fig. 1, breaker 21) operated by a controller (Fig. 1, control equipment 10 comprising controlling unit 6, and their related discussion) for performing controlled switching, the circuit breaker connected between at least one phase of a power source and a winding of the power transformer (Fig. 1, breaker 21 connected between the High Voltage Side and a winding of transformer 23), the method comprising: acquiring an electrical voltage signal from a voltage sensing device connected to the power transformer (Fig. 1, voltage measuring unit 1 with voltage measuring sections 1a and 1b, and their related discussion; see, for example, paragraph 0068); determining a first characterizing data in the acquired electrical voltage signal within a pre-determined set of cycles, the first characterizing data representative of an aspect characteristic to the acquired electrical voltage signal within the pre-determined set of cycles at about an opening operation of the circuit breaker (Fig. 3B, steps S4-S5 and their related discussion; see, for example, paragraphs 0093-0094 which disclose a “core-flux calculating step” with a “transient time” representing a predetermined cycle of topen0 until topen1 associated with breaker 21); determining a second characterizing data (Fig. 3B, steps S4-S5 and its related discussion; see, for example, paragraphs 0093-0094 which disclose a “core-flux calculating step” for calculating various time dependent voltage values measured by voltage measuring unit 1 associated with breaker 21); estimating a level of magnetization of core of the power transformer based on a comparison between the first characterizing data and the second characterizing data (Fig. 3B, step S6 and its related discussion; see, for example, paragraphs 0093-0095 which disclose a “true residual flux calculating step” associated with the transformer 23); determining an instant of switching in at least one phase of the power source based on the estimated level of magnetization (Fig. 3B, step S7 and its related discussion; see, for example, paragraph 0097 which discloses a “breaker closing phase angular timing calculating step” which determines a closing phase timing of breaker 21 in association with the phase of transformer 23); and operating the circuit breaker at the determined instant of switching for a phase controlled energizing of the power transformer (Fig. 3B, step S11-S12, and their related discussion; see, for example, paragraphs 0105-0108 which disclose operating the breaker 21 at the appropriate timing in association with the transformer 23 being placed into an energizing condition). While Kai discloses determining first and second characterizing data in the acquired electrical voltage signal, in the form of measured voltage values of a three-phase voltage waveform of the system within a predetermined set of cycles, Kai fails to explicitly teach wherein the aspect characteristic is 
However, in an attempt to expedite prosecution, Tsutada et al. discloses determining characterizing data in the acquired electrical voltage signal within a pre-determined set of cycles, the characterizing data representative of an aspect characteristic to the acquired electrical voltage signal within the pre-determined set of cycles, the aspect characteristic based on at least one of a shape of a waveform pattern, a co-efficient of Fast Fourier transform, an area under a curve, a peak value, a Root Mean Square value, or a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles (Fig. 1, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose aspect characteristics being based on at least a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles, a shape of a waveform pattern, i.e. sinusoidal, etc.); estimating a level of magnetization of a core of the power transformer based on a comparison between the first characterizing data and the second characterizing data (Fig. 1, transformer inrush current suppression apparatus 40 comprising residual flux measuring circuit 6, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, Col. 15, line 61- Col. 16, line 35, etc., and the related discussion in general to the calculating and estimating of residual flux, as well as various energization phase, which disclose calculating and estimating residual flux associated with transformer 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kai to base an aspect characteristic of an acquired electrical voltage signal on at least one of a shape of a waveform pattern, a phase of the electrical voltage signal, etc. as taught within Tsutada, so as to further facilitate the potential suppression of a magnetizing inrush current which may be generated by the three-phase transformer.
Regarding Claim 2:
Modified Kai teaches the limitations of the preceding claim 1. Modified Kai, in further view of Kai, discloses wherein estimating a level of magnetization comprises categorizing the levels of magnetization into one of a full de-magnetization level, a partial de-magnetization level, or a zero de-magnetization level (Fig. 3B, step S6 and its related discussion; see, for example, paragraphs 0093-0095 which disclose a “true residual flux calculating step” associated with the transformer 23 with memorized flux and time dependent values. See also the teachings of Tsutada as previously discussed above).
Regarding Claim 3:
Modified Kai teaches the limitations of the preceding claim 1. Modified Kai, in further view of Tsutada, discloses wherein categorizing the levels of magnetization is based on a shape related aspect of the second characterizing data (Fig. 1, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose aspect characteristics being based on at least a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles, a shape of a waveform pattern, i.e. sinusoidal, etc.; see also Kai: Fig.’s 2A-D and 4A, and their related discussion; see, for example, paragraphs 0029-0030, 0036, 0044, 0067, 0074, 0086, etc. which disclose respective sinusoidal waveforms obtained from the voltage levels of the system).
Regarding Claim 4:
Modified Kai teaches the limitations of the preceding claim 1. Modified Kai, in further view of Tsutada, discloses wherein the second characterizing data comprises a waveform pattern of the acquired voltage signal (Fig. 1, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose aspect characteristics being based on at least a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles, a shape of a waveform pattern, i.e. sinusoidal, etc.; see also Kai: Fig.’s 2A-D and 4A, and their related discussion).
Regarding Claim 5:
Modified Kai teaches the limitations of the preceding claim 1. Modified Kai, in further view of Kai, discloses wherein estimating a level of magnetization of core of the power (Fig. 3B, step S6 and its related discussion; see, for example, paragraphs 0093-0095 which disclose a “true residual flux calculating step” associated with the transformer 23).
Regarding Claim 6:
Modified Kai teaches the limitations of the preceding claim 1. Modified Kai, in further view of Tsutada, discloses wherein the second characterizing data is at least one of a form factor of the acquired electrical voltage signal, a waveform pattern of the acquired electrical voltage signal, co-efficient of Fast Fourier transform of the acquired electrical voltage signal, time period value derived from the acquired electrical voltage signal, an area under a curve of the acquired electrical voltage signal, a peak value of the acquired electrical voltage signal, a Root Mean Square value of the acquired voltage signal, a measurement at a particular phase of the acquired electrical voltage signal, or a processed value derived from the acquired electrical voltage signal (Fig. 1, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose aspect characteristics being based on at least a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles, a shape of a waveform pattern, i.e. sinusoidal, etc.; see also Kai: Fig.’s 2A-D and 4A, and their related discussion; see, for example, paragraphs 0029-0030, 0036, 0044, 0067, 0074, 0086, etc. which disclose respective sinusoidal waveforms obtained from the voltage levels of the system; i.e. a waveform pattern of the acquired voltage signal).
Regarding Claim 7:
Kai et al. discloses a controller (Fig. 1, control equipment 10 comprising controlling unit 6, and their related discussion) configured to operate at least one circuit breaker (Fig. 1, breaker 21) connected between a power transformer and at least one phase of a power source (Fig. 1, breaker 21 connected between the High Voltage Side and a winding of transformer 23), the controller comprising: one or more processors (Fig. 1, control equipment 10 comprising various units as shown) configured to: acquire an electrical voltage signal from a voltage sensing device connected to the power transformer over a time period corresponding to a predetermined set of cycles beginning with an opening operation of the at least one circuit breaker connected between the at least one phase of the power source and a winding of the power transformer (Fig. 1, voltage measuring unit 1 with voltage measuring sections 1a and 1b, breaker 21 connected between the High Voltage Side and a winding of transformer 23, and their related discussion; see, for example, paragraph 0068); determine a characteristic of the electrical voltage signal corresponding to the time period (Fig. 3B, steps S4-S5 and their related discussion; see, for example, paragraphs 0093-0094 which disclose a “core-flux calculating step” with a “transient time” representing a predetermined cycle of topen0 until topen1 associated with breaker 21); determine a second characterizing data within the pre-determined set of cycles in the acquired electrical voltage signal subsequent to the opening operation of the circuit breaker, wherein the second characterizing data represents an aspect characteristic to the acquired electrical voltage signal within the pre-determined set of cycles (Fig. 3B, steps S4-S5 and its related discussion; see, for example, paragraphs 0093-0094 which disclose a “core-flux calculating step” for calculating various time dependent voltage values measured by voltage measuring unit 1 associated with breaker 21); based on the characteristic, estimate a magnetization level of a core of the power transformer corresponding to the winding (Fig. 3B, step S6 and its related discussion; see, for example, paragraphs 0093-0095 which disclose a “true residual flux calculating step” associated with the transformer 23); determine a switching time for at least one phase of the power source based on the estimated of magnetization level (Fig. 3B, step S7 and its related discussion; see, for example, paragraph 0097 which discloses a “breaker closing phase angular timing calculating step” which determines a closing phase timing of breaker 21 in association with the phase of transformer 23); and operate the circuit breaker at the switching time to cause a phase controlled energizing of the power transformer (Fig. 3B, step S11-S12, and their related discussion; see, for example, paragraphs 0105-0108 which disclose operating the breaker 21 at the appropriate timing in association with the transformer 23 being placed into an energizing condition). While Kai discloses determining a characteristic of the electrical voltage signal corresponding to the time period, Kai fails to explicitly teach the characteristic is based on at least one of a shape of a waveform pattern, a co-efficient of Fast Fourier transform, an area under a curve, a peak value, a Root Mean Square value, or a phase of the electrical voltage signal corresponding to at least a subset of the time period.
However, in an attempt to expedite prosecution, Tsutada et al. discloses determine a characteristic of the electrical voltage signal corresponding to the time period, the (Fig. 1, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose aspect characteristics being based on at least a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles, a shape of a waveform pattern, i.e. sinusoidal, etc.); based on the characteristic, estimate a magnetization level of a core of the power transformer corresponding to the winding (Fig. 1, transformer inrush current suppression apparatus 40 comprising residual flux measuring circuit 6, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, transformer 1 with windings not shown, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, Col. 15, line 61- Col. 16, line 35, etc., and the related discussion in general to the calculating and estimating of residual flux, as well as various energization phase, which disclose calculating and estimating residual flux associated with transformer 1); determine a switching time for at least one phase of the power source based on the estimated magnetization level (Fig. 1, transformer inrush current suppression apparatus 40 comprising residual flux measuring circuit 6, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, transformer 1 with windings not shown, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, Col. 15, line 61- Col. 16, line 35, etc., and the related discussion with respect to mechanical operating time intervals and closing times); and operate the circuit breaker at the switching time to cause a phase controlled energizing of the power transformer (Fig. 1, transformer 1, circuit breaker 3 with components 3a, 3b 3c, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose phase control for the three-phase circuit breaker with respect to the transformer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kai to base an aspect characteristic of an acquired electrical voltage signal on at least one of a shape of a waveform pattern, a phase of the electrical voltage signal, etc. as taught within Tsutada, so as to further facilitate the potential suppression of a magnetizing inrush current which may be generated by the three-phase transformer.
Regarding Claim 8:
Modified Kai teaches the limitations of the preceding claim 7. Modified Kai, in further view of Kai, discloses wherein the controller is further configured to operate the circuit breaker at a phase angle of at least one phase of the power source wherein the phase angle corresponds to the determined switching time for a phase controlled energizing of the power transformer (Fig. 3B, step S11-S12, and their related discussion; see, for example, paragraphs 0105-0108 which disclose operating the breaker 21 at the appropriate timing in association with the transformer 23 being placed into an energizing condition; see also the teachings of Tsutada: Fig. 1, transformer 1, circuit breaker 3 with components 3a, 3b 3c, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. with respect to the three-phase circuit breaker controller 9 controlling the circuit breaker 3, for example).
Regarding Claim 10:
Kai et al. discloses a method for phase controlled energizing of a power transformer (Fig. 1, transformer 23), the method comprising: acquiring electrical voltage signal from a voltage sensing device connected to the power transformer over a time period corresponding to a predetermined set of cycles beginning with an opening operation of a circuit breaker connected between at least one phase of a power source and a winding of the power transformer (Fig. 1, breaker 21 connected between the High Voltage Side and a winding of transformer 23, voltage measuring unit 1 with voltage measuring sections 1a and 1b, a “transient time” representing a predetermined cycle of topen0 until topen1 associated with breaker 21, etc. and their related discussion; see, for example, paragraph 0068); determining a characteristic of the electrical voltage signal corresponding to the time period, (Fig. 3B, steps S4-S5 and their related discussion; see, for example, paragraphs 0093-0094 which disclose a “core-flux calculating step” with a “transient time” representing a predetermined cycle of topen0 until topen1 associated with breaker 21 as well as a “core-flux calculating step” for calculating various time dependent voltage values measured by voltage measuring unit 1 associated with breaker 21); based on the characteristic, estimating a magnetization level of a core of the power transformer corresponding to the winding (Fig. 3B, step S6 and its related discussion; see, for example, paragraphs 0093-0095 which disclose a “true residual flux calculating step” associated with the transformer 23); and operating the circuit breaker at the switching time to cause a phase controlled energizing of the power transformer (Fig. 3B, step S11-S12, and their related discussion; see, for example, paragraphs 0105-0108 which disclose operating the breaker 21 at the appropriate timing in association with the transformer 23 being placed into an energizing condition). While Kai discloses determining a characteristic of the electrical voltage signal corresponding to the time period, Kai fails to explicitly teach the characteristic is based on at least one of a shape of a waveform pattern, a co-efficient of Fast Fourier transform, an area under a curve, a peak value, a Root Mean Square value, or a phase of the electrical voltage signal corresponding to at least a subset of the time period.
However, in an attempt to expedite prosecution, Tsutada et al. discloses determining a characteristic of the electrical voltage signal corresponding to the time period, the characteristic based on at least one of a shape of a waveform pattern, a co-efficient of Fast Fourier transform, an area under a curve, a peak value, a Root Mean Square value, or a phase of the electrical voltage signal corresponding to at least a subset of the time period (Fig. 1, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose aspect characteristics being based on at least a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles, a shape of a waveform pattern, i.e. sinusoidal, etc.); based on the characteristic, estimating a magnetization level of a core of the power transformer corresponding to the winding (Fig. 1, transformer inrush current suppression apparatus 40 comprising residual flux measuring circuit 6, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, transformer 1 with windings not shown, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, Col. 15, line 61- Col. 16, line 35, etc., and the related discussion in general to the calculating and estimating of residual flux, as well as various energization phase, which disclose calculating and estimating residual flux associated with transformer 1); based on the estimating, determining a switching time for at least one phase of the power source based on the estimated magnetization level (Fig. 1, transformer inrush current suppression apparatus 40 comprising residual flux measuring circuit 6, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, transformer 1 with windings not shown, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, Col. 15, line 61- Col. 16, line 35, etc., and the related discussion with respect to mechanical operating time intervals and closing times); and operating the circuit breaker at the switching time to cause a phase controlled energizing of the power transformer (Fig. 1, transformer 1, circuit breaker 3 with components 3a, 3b 3c, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose phase control for the three-phase circuit breaker with respect to the transformer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 11:
Modified Kai teaches the limitations of the preceding claim 10. Modified Kai, in further view of Kai, discloses wherein the estimating include categorizing the magnetization level into one of a full de-magnetization level, a partial de-magnetization level, or a zero de-magnetization level (Fig. 3B, step S6 and its related discussion; see, for example, paragraphs 0093-0095 which disclose a “true residual flux calculating step” associated with the transformer 23 with memorized flux and time dependent values; see also the teachings of Tsutada).
Regarding Claim 17:
Modified Kai teaches the limitations of the preceding claim 10. Modified Kai, in further view of Tsutada, discloses wherein the characteristic further comprises a phase of the electrical voltage signal corresponding to at least a subset of the time period (Fig. 1, transformer inrush current suppression apparatus 40, voltage measuring device 4 including voltage measuring devices 4a, 4b, 4c, and their related discussion; see, for example, Col. 2, line 63- Col. 4, line 2, Col. 5, lines 34-52, Col. 6, line 31- Col. 8, line 6, etc. which disclose aspect characteristics being based on at least a phase of the electrical voltage signal corresponding to at least a subset of the pre-determined set of cycles; see also Kai: Fig.’s 2A-D and 4A, and their related discussion; see, for example, paragraphs 0029-0030, 0036, 0044, 0067, 0074, 0086, etc. which disclose respective sinusoidal waveforms obtained from the voltage levels of the system; i.e. a waveform pattern of the acquired voltage signal).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. Patent Publication Number 2013/0208386) in view of Tsutada et al. (U.S. Patent Number 8,779,634) and in further view of Wahlroos et al. (U.S. Patent Publication Number 2004/0130835).
Regarding Claims 9 and 18:
Modified Kai teaches the limitations of the preceding claims 1 and 10, respectively. While Modified Kai discloses a predetermined cycle, Kai fails to explicitly recite wherein the predetermined set of cycles comprises at least two cycles.
However, Wahlroos et al. wherein the predetermined set of cycles comprises at least two cycles (Fig.’s 3a, 4a, etc. and their related discussion; see, for example, paragraphs 0023, 0029 which discloses a number of network cycles may be predefined, i.e. 1, 2, 3, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Kai so as to incorporate at least two cycles, as taught within Wahlroos so as to measure, and utilize data and information gathered over a plurality of time frames so as to provide a potentially more accurate representation of a magnetization level of a core of a power transformer, as well as information with respect to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836